DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-9 are pending and under current examination.
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tonomura (US 2001/0053861 A1) as evidenced by Sigma (https://www.sigmaaldrich.com/US/en/product/aldrich/144207; downloaded 08/11/2022).
Tonomura disclose a method of preparing same compound as formula (2) of the instant claims using same reactants of formula (1), dimethylchlorosilane in presence of iridium catalyst and additionally an olefin compound (3) (1,5-cycloocatadiene, same compound used in all examples of the instant specification), same as in the instant claims (entire patent, especially abstract, paragraphs 0005-0027, example 1 and claims). Further, the cited prior art discloses no amount (same as less than 5.0 wt% or less of the instant claims) of 1,1,3,3-tetramethyldisiloxane in the reactant dimethylchlorosilane, which reads on all limitations of the instant claims 1-4 (see paragraph 0027, example 1). In addition, paragraph 0027, example 1 discloses yield of the final compound as 92.7%, which is better than example 1 (92.1%, page 12) of the instant specification which has impurity of 0.2wt% of 1,1,3,3-tetramethyldisiloxane in the reactant dimethylchlorosilane. Therefore, Example 1 of the cited prior art is expected to be using reactant dimethylchlorosilane with impurity 1,1,3,3-tetramethyldisiloxane lesser than 0.2wt%, which reads on the limitation of 1,1,3,3-tetramethyldisiloxane of the instant claims. Further, as evidenced by Sigma (a commercial source of dimethylchlorosilane), (1) dimethylchlorosilane is 98% pure (i.e. amount of any impurity is less than or equal to 2%; which again reads on the instant claims 1-4); (2) dimethylchlorosilane is highly reactive compound and reacts on contact with water (entire article).
	Although the cited prior art is silent about preamble “promoting a hydrosilylation”, the cited prior art discloses same reaction, reactant, reaction conditions, catalyst as in the instant claims and therefore expected to be “promoting a hydrosilylation” as in the instant claims 3 and 4. Further, the preamble “promoting a hydrosilylation” is not considered a limitation and is of no significance to claim construction. This is because the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or the intended use of the product formed in the claimed process, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).    Thus, the cited prior art reads on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1-4, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tonomura (US 2001/0053861 A1) as evidenced by Sigma (https://www.sigmaaldrich.com/US/en/product/aldrich/144207; downloaded 08/11/2022).
Determining the scope and contents of the prior art
Tonomura disclose a method of preparing same compound as formula (2) of the instant claims using same reactants of formula (1), dimethylchlorosilane in presence of iridium catalyst and additionally an olefin compound (3) (1,5-cycloocatadiene, same compound used in all examples of the instant specification), using equipment with condenser same as in the instant claims (entire patent, especially abstract, paragraphs 0005-0027, example 1 and claims). Further, the cited prior art discloses no amount (same as less than 5.0 wt% or less of the instant claims) of 1,1,3,3-tetramethyldisiloxane in the reactant dimethylchlorosilane, which reads on all limitations of the instant claims 1-4 (see paragraph 0027, example 1). In addition, paragraph 0027, example 1 discloses yield of the final compound as 92.7%, which is better than example 1 (92.1%, page 12) of the instant specification which has impurity of 0.2wt% of 1,1,3,3-tetramethyldisiloxane in the reactant dimethylchlorosilane. Therefore, Example 1 of the cited prior art is expected to be using reactant dimethylchlorosilane with impurity 1,1,3,3-tetramethyldisiloxane lesser than 0.2wt%, which reads on the limitation of 1,1,3,3-tetramethyldisiloxane of the instant claims. Further, as evidenced by Sigma (a commercial source of dimethylchlorosilane), (1) dimethylchlorosilane is 98% pure (i.e. amount of any impurity is less than or equal to 2%; which again reads on the instant claims 1-4); (2) dimethylchlorosilane is highly reactive compound and reacts on contact with water (entire article).
	Although the cited prior art is silent about preamble “promoting a hydrosilylation”, the cited prior art discloses same reaction, reactant, reaction conditions, catalyst as in the instant claims and therefore expected to be “promoting a hydrosilylation” as in the instant claims 3 and 4. Further, the preamble “promoting a hydrosilylation” is not considered a limitation and is of no significance to claim construction. This is because the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or the intended use of the product formed in the claimed process, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).    Thus, the cited prior art reads on limitations of the instant claims 1-4.
Ascertaining the differences between the prior art and the claims at issue
Tonomura teaches applicants process using dimethylchlorosilane with no impurity and provides example with yield better than the process of the instant claims, again indicating dimethylchlorosilane with no impurity or impurity less than or equal to 5%. However, the cited prior art is silent about carrying the process in presence of N2 and in a condenser preventing outside air and a step of distillation of dimethylchlorosilane to reduce the impurity less than 5%.
Resolving the level of ordinary skill in the pertinent art
With regard to conducting the process in presence of N2 and in a condenser preventing outside air- the cited prior art teaches that reaction is conducted in a reflux condenser and as evidenced from Sigma (a commercial source of dimethylchlorosilane), dimethylchlorosilane comes with warning as a highly reactive compound and reacts on contact with water (entire article). Given the guidance provided by the cited prior art, warning provided by commercial supplier of dimethylchlorosilane, education level of a chemist as MS or Ph.D. and the routine of using safety protocols, especially, when the chemical comes with warning, it would have been prima facie obvious to a person of ordinary skill in the art that the reaction using such a hazardous chemical must be done in a hood under the atmosphere of N2 while preventing any contact with atmosphere air (that has water content) to prevent any explosion. Thus, the cited prior art meets limitation of the instant claims.
With regard to a step of distillation, the commercial source Sigma provides the reactant as 98% pure and expected to have purified the chemical by methods, such as distillation before selling the chemical. Thus, the step of distillation or other purification step is already incorporated in the process, when the chemical is already coming purified from a commercial source. Thus, the cited prior art meets limitation of the instant claims.   
Based on the above established facts, it appears that the teachings of above cited prior art read applicants' process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Tonomura teaches applicants process using dimethylchlorosilane with no impurity and provides example with yield better than the process of the instant claims, again indicating dimethylchlorosilane with no impurity or impurity less than or equal to 5%.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the modification of known individual chemical processes.  Further, there is a reasonable expectation of success that a chemical that comes with a warning, the warning must be taken care of with appropriate precautions, in this case preventing exposure to atmospheric air, and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 

Response to Arguments
Applicant’s remarks, filed on 06/27/2022, have been fully considered but not found persuasive.
Applicant argues that dimethylchlorosilane having impurity of 1,1,3,3-tetramethyldisiloxane more than 5% decreases yield of the process. Applicant also argues about addition steps of purification distillation and doing reaction while avoiding outside air.
This is not found persuasive as the cited prior art teaches no impurity of 1,1,3,3-tetramethyldisiloxane in dimethylchlorosilane, which reads on less than 5% impurity. Further, the cited prior art same reaction produces product with yield higher compared to the instant specification having impurity content of 0.2%, and thus again dimethylchlorosilane of the cited prior art has impurity 1,1,3,3-tetramethyldisiloxane less than 0.2%, which again reads on the instant claims. As evidenced by the commercial source of dimethylchlorosilane, the commercial source provides the chemical with less than or equal to 2% of total impurities in the reactant dimethylchlorosilane, which again reads on the limitation of less than 5% of specific impurity of the instant claims.
With regard to Applicant argument about additional steps of purification distillation and doing reaction while avoiding outside air (which are in all amended claims)-this argument is moot in view of new rejection as set forth above.

Applicant argues that the cited prior art does not recognize the problem that raw chemical dimethylchlorosilane reacts with water in the air.  
This is not found persuasive as the cited prior art teaches no impurity of 1,1,3,3-tetramethyldisiloxane in dimethylchlorosilane, which reads on less than 5% impurity. Importantly, the raw chemical dimethylchlorosilane in fact comes with a warning that it reacts with water i.e. even the commercial source recognize the problem and provides the chemical with less than 5% impurity. Further, the cited prior art same reaction produces product with yield higher compared to the instant specification having impurity content of 0.2%, and thus again dimethylchlorosilane of the cited prior art has impurity 1,1,3,3-tetramethyldisiloxane less than 0.2%, which again reads on the instant claims. As evidenced by the commercial source of dimethylchlorosilane, the commercial source provides the chemical with less than or equal to 2% of total impurities in the reactant dimethylchlorosilane, which again reads on the limitation of less than 5% of specific impurity of the instant claims.

Applicant argues that the cited prior art discloses no method to reduce the amount of impurity. 
This is because even the commercial source sells the reactant with less than 5% impurity. Further, this argument is moot in view of new rejection as set forth above.
Applicant argues that the cited prior art uses more catalyst 100pm than the Example 1, which uses 48ppm and thus the process of the cited prior art is not as efficient.
This is not found persuasive because (1) applicant is arguing over the limitation on amount of catalyst, which is not recited in the instant claims; (2) the instant specification recites that amount of the catalyst is not particularly limited

    PNG
    media_image1.png
    129
    731
    media_image1.png
    Greyscale
and 3) example 5 in fact uses more than double of the amount of the catalyst compared to its own example 1 with 0.2% impurity and still produces yield less than the cited prior art again provides evidence that the cited prior art raw material in fact has less impurity than the instant claims.
Applicant argues by citing case laws on anticipation as the examiner provides no basis of this presumption of impurity less than 5%.
This is not found persuasive because the examiner did provide basis as well evidence of less than 5% impurity in the cited prior art compound dimethylchlorosilane: (1) the cited prior art teaches no impurity of 1,1,3,3-tetramethyldisiloxane in dimethylchlorosilane, which reads on less than 5% impurity. Further, the cited prior art teaches same reaction and produces product with yield higher compared to the instant specification having impurity content of 0.2%, and thus again dimethylchlorosilane of the cited prior art has impurity 1,1,3,3-tetramethyldisiloxane less than 0.2%, which again reads on the instant claims. As evidenced by the commercial source of dimethylchlorosilane, the commercial source provides the chemical with less than or equal to 2% of total impurities in the reactant dimethylchlorosilane, which again reads on the limitation of less than 5% of specific impurity of the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623